[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________
                                                              FILED
                                No. 03-11921         U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                      _____________________________ September 12, 2006
                                                        THOMAS K. KAHN
               D.   C. Docket No. 02-00072 CR-FTM-29-DNF CLERK

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

     versus


DOYLE GRIMES, JR.,
a. k. a. G-Money,

                                              Defendant-Appellant.

              _________________________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
              _________________________________________

                            (September 12, 2006)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES


Before EDMONDSON, Chief Judge, TJOFLAT and CARNES, Circuit Judges.

PER CURIAM:
        A jury convicted Doyle Grimes of federal drug crimes related to his

possession with intent to distribute cocaine base. We affirmed the conviction.

United States v. Grimes, No. 03-11921, 116 Fed. Appx. 241 (11th Cir. July 22,

2004) (Table). Grimes appealed our decision to the United States Supreme Court.

The court vacated our previous judgment and remanded the matter to us for further

consideration in the light of United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005). We now affirm the conviction and sentence and reinstate our prior panel

opinion.

        Grimes claims he preserved his Booker/Blakely/Apprendi claim by

objecting in the district court.1 Neither of Grimes’s objections invoked Apprendi2

or related cases, nor did they invoke the Sixth Amendment. In United States v.

Dowling, 403 F.3d 1242, 1246 (11th Cir.), cert denied, 126 S.Ct 462 (2005) we

wrote that, to preserve error under Apprendi/Blakely/Booker, a defendant must

object with reference to the Sixth Amendment or the Apprendi line of cases or

must challenge “the role of the judge as fact-finder with respect to sentencing



   1
    Grimes objected to the pre-sentence report by disputing all allegations in the report “that were
not specifically found by the jury.” He also objected at the sentencing hearing by noting “a number
of additional factual allegations that were either not presented at trial or were not the subject of a jury
verdict.”
   2
    At the time of Grimes’s sentencing hearing, the Supreme Court had decided Apprendi v. New
Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000). The Court had not decided Blakely or Booker.

                                                    2
facts.” In Dowling, we concluded that the defendant -- who failed in each of these

respects -- did not raise a constitutional objection, but instead raised an objection

based only on the sufficiency of the evidence. When considered in context, the

objections raised by the defendant’s attorney in Dowling were made “to persuade

the district judge to find the facts as the attorney desired.” Id.

          Grimes’s objections must similarly be measured in context. The two

objections to which Grimes directs our attention are more akin to objections based

on the sufficiency of the evidence than Booker-related objections. At no point did

Grimes’s counsel argue “that the district court was bound to the facts found by the

jury verdict because of a Sixth Amendment right to jury trial or for any other

reason.” Id. Grimes’s objections, taken in context, disputed both the facts found

by the jury as well as those not specifically found by the jury.3 Moreover, Grimes

never challenged the authority of the judge to act as fact-finder.4 For these reasons




      3
     In his objection to the pre-sentence report, Grimes objected to the “allegations that were not
specifically found by the jury” as well as “any allegations involving a jury finding.” In a similar way,
at his sentencing hearing, Grimes’ counsel objected that, “[I]n essence, we disagree with the entire
offense conduct.” Considered in context, Grimes did not narrowly object to the sentencing
enhancements not established by the jury verdict; he broadly objected to the jury’s verdict and the
sentencing enhancements as a whole.
  4
    Grimes’s counsel stated that he “realize[d] the court needs to deal with those matters that...were
not necessarily resolved by the jury at trial.”

                                                   3
we cannot conclude that Grimes preserved a claim of Booker error by objecting in

the district court.

       Grimes also failed to raise a Booker/Blakely/Apprendi issue in his initial

brief on appeal to this Court. We follow the well-established prudential rule that

“issues not raised in a party’s initial brief are deemed abandoned and generally

will not be considered by this Court.” United States v. Levy, 416 F.3d 1273, 1275

(11th Cir.), cert. denied, 126 S. Ct. 643 (2005). In Levy we determined that

“nothing in Booker undermines or affects our prudential rules; if anything, Booker

contemplates that they should be applied in Booker-remand cases.” Id. at 1279-

80.

       Grimes argues that he timely raised his sentencing claim before this Court in

a motion seeking leave to submit supplemental briefing to discuss how Blakely v.

Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), impacted on his case. Grimes

submitted this motion on the same day we entered our decision in his case.5 In

United States v. Nealy, we stated that “parties cannot properly raise new issues at

supplemental briefing, even if the issues arise based on the intervening decisions

or new developments cited in the supplemental authority.” 232 F.3d 825, 830


   5
    Grimes submitted his motion; and we entered our decision on 22 July 2004. Grimes did not
receive a copy of our decision until 26 July 2004. Grimes then filed a Petition for Rehearing, which
we denied.

                                                 4
(11th Cir. 2000). In Nealy, we noted that applying new case law to preserved

issues is permissible in a supplemental brief, but raising new issues based on new

case law is improper. Id.

       Because Grimes failed to raise a Booker/Blakely/Apprendi issue in his

initial brief to this Court, the Booker-related arguments made in his supplemental

brief improperly raise a new issue. That Grimes submitted his motion on the same

day we released our opinion in his case is immaterial to Grimes’s claim. Even if

we had allowed him to submit a supplemental brief, Grimes would not have been

permitted to make Booker-related arguments before this Court.

       Applying our ordinary prudential rules to this case, we conclude that Grimes

abandoned his Booker/Blakely/Apprendi claim by failing to raise the issue in his

initial brief.

       We have considered this case in the light of Booker and our case law, and

we affirm Grimes’s conviction and sentence and reinstate our prior panel opinion.

       AFFIRMED.




                                         5